DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	 This Office Action is in response to the Preliminary Application filed on 03/05/2021.
3.	All the IDSs submitted  are considered.
4.	Claims 2-13 are pending. All the pending claims are examined herein.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


5.	Claims 2-13 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Hong (US 20060072028 A1).
 Hong is directed to method for operating a digital photographing apparatus using a touch screen and a digital photographing apparatus using the method.

As per claim 2, Hong discloses an electronic device  (a digital photographing apparatus) , comprising: 
a touch screen display (a touch screen  35); 
a camera ([0020] FIG. 2 is a rear view of the digital camera of FIG. 1 mounting a touch screen); 
 one or more processors (a digital signal processor (DSP) 507 controls , Fig. 4);
0051] A digital video signal from the DSP 507 is temporarily stored in a dynamic random access memory (DRAM) 504. A program and set data necessary for operation of the DSP 507 are stored in electrically erasable programmable read-only memory (EEPROM) 505), the one or more programs including instructions for: 
displaying, via the touch screen display, a user interface ([0057] FIG. 6 is a view illustrating one embodiment of a touch screen on which shooting information icons are displayed)  including:
 a digital viewfinder that displays a representation of data received from the camera ( [0071] ( 35-11) is utilized to highlight on the touch screen 35 an image to be captured); 
a shutter icon ([0084] FIG. 7A illustrates a plurality of general shooting modes which are available to the user. The auto shooting mode icon);
a record icon ([0085] ( 35-2g) is utilized for shooting and storing a moving image for a time allowed by a memory card storage space. see Fig.7A);
while displaying the user interface, receiving a first user input ([0081] When the digital camera is in operation, an operating mode of the digital camera can be changed by touching a corresponding icon from among the icons displayed on the touch screen 35 (operation 504). Touching an icon on the touch screen 35 causes the digital camera to display menu icons that correspond to the touched icon (operation 506).
in response to receiving the first user input: in accordance with the first user input corresponding to the shutter icon, taking a still image corresponding to the data displayed in the digital viewfinder ([0062] An icon representing one of a plurality of shooting modes may be displayed on the touch screen 35. For example, an auto shooting mode icon, see Fig. 7A);   and 
0081]as mentioned above by touching a corresponding icon such as (moving image icon  35-2g)  , a user capture/shoot moving image or stop  recording moving image).  

As per claim 3, Hong further discloses that the electronic device of claim 2, the one or more programs further including instructions for: 
while displaying the digital viewfinder: displaying, on the touch screen display, a camera roll icon ( (35-2g) is utilized  for shooting and storing a moving image for a time allowed by a memory card storage space) wherein the camera roll icon includes a thumbnail image corresponding to one of the still image and the video recording ( see [0128] );
receiving a second user input corresponding to the camera roll icon ([0085] a user may also select a moving image mode icon such as ( 35-2g) for shooting and storing a moving image for a time allowed by a memory card storage space); and 
in response to receiving the second user input, displaying a camera roll interface that includes an array of thumbnail images including at least a thumbnail image corresponding to the still image and a thumbnail image corresponding to the video recording ([0128] To display a plurality of images on the touch screen 35 at the same time in the form of thumbnail images (operation 834), a thumbnail image symbol, e.g. # should be drawn on the touch screen 35 (operation 836) as illustrated in FIG. 9F, so that a plurality of images, i.e., thumbnail images, are displayed at the same time on the touch screen 35).

As per claim 4, Hong further discloses that the electronic device of claim 3, the one or more programs further including instructions for: in response to receiving the second user input, ceasing to display the digital viewfinder ( a user may select any one of the icons shown in Fig. 6 to exit or cease displaying the digital viewfinder (see highlighted area 35-11) . For example, as result of selecting 35-2 in Fig. 7A,   the digital viewfinder (see highlighted area 35-11)  is not shown.)

As per claim 5, Hong further discloses that the electronic device of claim 3, the one or more programs further including instructions for: while displaying the camera roll interface as illustrated in  Fig. 9f, #  should be drawn on the touch screen 35 (operation 836) as illustrated in FIG. 9F, so that a plurality of images, i.e., thumbnail images, are displayed at the same time on the touch screen 35. Also see [0017, 0128] ), detecting a third user input on an icon that when activated initiates transfer to a camera user interface; and in response to detecting the third user input, displaying the camera user interface ([0081] When the digital camera is in operation, an operating mode of the digital camera can be changed by touching a corresponding icon from among the icons displayed on the touch screen 35 (operation 504). Touching an icon on the touch screen 35 causes the digital camera to display menu icons that correspond to the touched icon (operation 506)).

As per computer storage medium claims 6-9,   these claims include features similar to that of electronic device claims 2-5, respectively, thus are rejected under similar rationales/citations given to electronic device claims. 

As method claims 10-13, these method claims include features similar to that of electronic device claims 2-5, respectively, thus are rejected under similar rationales/citations given to electronic device claims.






CONCLUSION

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20050083406 A1 [0001] relates generally to computer devices such as digital camera systems, for example, and related methods. 
US 20020008763 A1 is directed to [0026] The electronic camera. Information related to photographing of one frame is entered through the pen-shaped pointer 3 after completion of photographing with respect to that frame. In such cases, however, it takes trouble to operate the select switch 7 each time photographing is followed by pen data entry and pen data entry is followed by photographing. In view of this, a control routine of FIG. 3 is executed in the present embodiment so as to save trouble in operating the select switch 7. 
7.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
8.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail 
/TADESSE HAILU/Primary Examiner, Art Unit 2173